Citation Nr: 1741748	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White Syndrome, claimed as an irregular heartbeat.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1978 to July 1992, with additional service in the Air Force Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was previously remanded by the Board in November 2014 and February 2016.

The Veteran provided testimony at Decision Review Officer (DRO) hearing in November 2009 and also testified at a Board hearing before the undersigned in September 2014.  Transcripts of these hearings are associated with the claims file.  

The Board notes that the Veteran has filed May 2015 and July 2015 notices of disagreement (NODs) at the RO concerning claims for service connection for a right index finger disability and hypertension, and claims for increased ratings for bilateral knee disabilities as shown in the electronic claims file (VBMS).  The appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of addressing the appeals.  Action by the Board at this time may serve to delay the RO's actions.  As such, no action will be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

The Veteran's heart disorder, diagnosed as Wolff-Parkinson-White Syndrome, is considered a congenital defect and not a disability for which service connection may be granted; the preponderance of the evidence weighs against a finding that the Veteran has a current disability (claimed as irregular heartbeat) that resulted from a disease or injury superimposed on this congenital defect.


CONCLUSION OF LAW

The criteria for service connection for Wolff-Parkinson-White Syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, the evidence must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Congenital or developmental defects are not considered diseases or injuries subject to service connection under 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9.  Service connection may be established for disability which is shown to have resulted from an overlying, or superimposed, injury or disease of a congenital defect.  See VAOPGCPREC 82-90 (July 18, 1990); VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 2.B.6.c (accessed September 7, 2017).  

The Veteran contends that service connection is warranted for a heart disability, described as an irregular heartbeat, that pre-existed active service and worsened since.  

The Veteran's January 1978 entrance examination notes an irregular heartbeat and a corresponding electrocardiogram (EKG) concluded that there was a slight J junction elevation in left precordial leads, probably within normal limits.  September 1989 and August 1996 examinations were negative for any heart abnormalities.  VA medical records indicate the Veteran had an episode of hypotension that was evaluated as intermittent Wolff-Parkinson-White Syndrome in August 2007.  A March 2008 VA treatment record indicated a Wolff-Parkinson-White Syndrome pattern was evaluated on an August 2007 EKG, but found no further treatment necessary because the Veteran was asymptomatic.

Initially, as discussed below, the Board finds Wolff-Parkinson-White Syndrome is a congenital defect such that the presumption of soundness does not apply in this case.  Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (finding the presumption of soundness is inapplicable to congenital defects because such defects are not diseases or injuries within the meaning of the statues governing the presumption).  In addition, as the Board also finds that the Veteran does not have a current disability due to disease or injury superimposed on this congenital defect, any further discussion on whether Wolff-Parkinson-White Syndrome was caused or aggravated by service is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding it unnecessary to address the remaining elements of a claim for service connection in the absence of proof of present disability upon which service connection may be granted).

The Board concludes the probative, competent evidence of record demonstrates that Wolff-Parkinson-White Syndrome is a congenital defect.  Specifically, the June 2016 medical opinion obtained in response to the February 2016 remand determined that Wolff-Parkinson-White Syndrome was a congenital defect, which is static by nature, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include relevant medical records and lay statements, and provides a persuasive rationale that the Veteran's Wolff-Parkinson-White Syndrome is a congenital defect involving the presence of abnormal conductive cardiac tissue between the atria and the ventricles in association with supraventricular tachycardia.  The examiner's opinion is consistent with the other evidence of record, to include a February 2015 medical opinion finding Wolff-Parkinson-White Syndrome to be a common type of congenital abnormality that results in ventricular preexcitation, which caused impulses to travel to the ventricle earlier than expected.  As such, the Board finds Wolff-Parkinson-White Syndrome cannot be shown to be related to the Veteran's active service.

Moreover, the Board finds the preponderance of the evidence against a finding that Wolff-Parkinson-White Syndrome was subject to a superimposed disease or injury during service or that the Veteran has any additional current disability due to the defect.  Again, the Board finds the June 2016 medical opinion to be highly probative when determining that the Veteran did not have any additional cardiac abnormalities during active service or since that may be a disability superimposed on the known congenital defect.  See Guerrieri, 4 Vet. App. at 470-71; see also Prejean, 13 Vet. App. at 448-49.  The examiner reviewed the Veteran's relevant medical records and lay statements, to include service treatment records and post-service medical evidence, and provided a persuasive rationale that one subjective finding of irregular heart beat in service did not suggest that any additional cardiac abnormalities were present in active service.  Further, the examiner found no objective evidence of an irregular heart beat since service that may be evidence of an additional disease or defect; the examiner explained that Wolff-Parkinson-White Syndrome may remain asymptomatic or lead to periods of rapid heart rate that is associated with characteristic EKG changes.  The opinion is also consistent with the February 2015 medical opinion finding irregular heart beat was not separate and distinct from Wolff-Parkinson-White Syndrome, service examination reports noting no heart abnormalities since enlistment, and VA medical records ruling out myocardial infarction and generally noting regular heart rate and rhythm with no murmur. 

The Board acknowledges the Veteran and his wife's lay statements that the Veteran's heart condition worsened in service, required periodic EKG testing in service and since, and resulted in flare-ups of irregular heart rhythm that limited his physical activities.  Although the Veteran may sincerely believe that he has a disease or disorder superimposed on Wolff-Parkinson-White Syndrome, there is no indication that he or his wife has the training or experience required to render a competent opinion diagnosing the disorder or disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Given the determination that Wolff-Parkinson-White Syndrome is a congenital defect and that the Veteran does not have a current disability that resulted from a disease or injury superimposed on this congenital defect during service, and in light of the VA regulation noted above that provides that congenital or development defects are not disabilities for which service connection may be granted, service connection is not warranted and the claim for service connection must be denied.  38 C.F.R. § 3.303(c).


ORDER

Entitlement to service connection for Wolff-Parkinson-White Syndrome is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


